Citation Nr: 1009379	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07 00-004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from August 1974 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Salisbury, North Carolina.

The appeal is REMANDED to the VA Medical Center in Salisbury, 
North Carolina.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's claim for a clothing allowance was denied 
because VA treatment records showed that the Veteran was 
prescribed ankle foot orthosis in November 2003 for a 
diagnosis of post-polio syndrome and not for service-
connected conditions of paralysis of the sciatic nerve or 
degenerative arthritis of the spine.  (See December 2006 
Statement of the Case.)  However, in February 2006, the RO 
granted service connection for neurological deficits of the 
bilateral lower extremities secondary to post polio syndrome.  
The Board obtained a copy of this rating decision from the 
Veteran's claims file a the RO and has associated it with the 
VHA file.  Also associated with the file are the most recent 
rating sheet and a January 2007 Statement of the Case related 
to an appeal for increased disability rating for the lower 
extremity disabilities.

Thus, the basis for the denial of the Veteran's claim is 
erroneous because he was service-connected for residuals of 
post-polio syndrome at the time of the initial decision in 
November 2006.  The Board, however, is not able to render a 
decision at this time as there was no previous finding of 
whether the Veteran's bilateral lower extremities braces 
caused his clothing to wear out or tear.  Such a finding 
should be made by the Agency of Original Jurisdiction (AOJ) 
in the first instance.  Thus remand is necessary.  Prior to 
readjudicating the claim, any necessary additional 
development on this issue should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional development necessary 
for a full and fair adjudication of the claim.

2.  Thereafter, readjudicate the Veteran's claim 
for a clothing allowance given the fact that he is 
service-connected for neurologic deficits of the 
bilateral lower extremities secondary to post 
polio syndrome.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

